COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  IN THE INTEREST OF                             §               No. 08-19-00261-CV

  E. O.,                                         §                   Appeal from the

  A CHILD,                                       §                   65th District Court

                        Appellant.               §             of El Paso County, Texas

                                                 §              (TC# 2018DCM1157)


                                           ORDER

        By opinion and judgment issued this same date in cause number 08-19-00233-CV, the
Court consolidated cause number 08-19-00233-CV with cause number 08-19-00261-CV, and
thereafter dismissed cause number 08-19-00233-CV due to consolidation. The notice of appeal
filed in cause number 08-19-00233-CV has now been filed as Appellant G. O.’s notice of appeal
in this cause number. Because the clerk’s record filed in the instant appeal does not include the
notice of appeal by Appellant G. O., which was filed with the trial court clerk on September 11,
2019, it is hereby ordered that a supplemental clerk’s record containing the notice of appeal of
Appellant G. O. is due to be filed in this Court on or before November 25, 2019. In the event it is
necessary to supplement the clerk’s record with any other items, Appellant G. O. is directed to
immediately take steps to ensure they are included in the supplemental clerk’s record. Appellant
G. O.’s brief is due to be filed on December 5, 2019.The Department’s brief will be due 20 days
after Appellant G. O.’s brief is filed. The above case will still be submitted on December 19,
2019.
        IT IS SO ORDERED this 18th day of November 2019.

                                             PER CURIAM
Before Rodriguez, J., Palafox, J. and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment